The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 are presented for examination

Response to Arguments

Applicant’s arguments, see pages 6-14, filed July 27, 2022, with respect to the rejection(s) of claim(s) 1 and 11 under U.S.C. 102 have been fully considered and are not persuasive.  Therefore, the rejection has been Maintained.
Applicant argued that the reference does not teach initiating a calibration prior to entering an event.  That is not the case, as pointed out as loner the calibration can be initiating before entering to any power state, that should be fine.  This is what the language claims, as longer the calibration can be initiated before an event or function.  For example, from the reference when the calibration timer 223 elapses it may be configured to send a notification to the control unit 22. In response, at least portions of the control unit 22 may be powered up to send a calibration request to the memory controller 18, and to await a calibration Ack signal. When a calibration Ack is received, the control unit 22 may be configured to power up the remaining portions of the control unit 22 to perform the calibration of the timing unit 29.
Take a look below of figure 3, where memory controller operates in normal power mod for example, then a calibration is initiating where that happens before going to low power mode.

    PNG
    media_image1.png
    430
    372
    media_image1.png
    Greyscale

The language of the prior art is closed enough to warrant changes to the language in order to overcome the art.  Yes, the applicant is doing something different, however the claim language is closed enough the prior art, so the claim language is still reading from the art.
For claim 11, it shows that an internal refresh command REF1 is supplied to at least a calibration start-up circuit 200.  As well as, the internal calibration command IZQ is activated and a short calibration operation is performed each time when the refresh counter 54 makes one cycle by issuing the auto refresh command AR 8K times.  In this case, it shows that a calibration cycle time is initiated.  Accordingly, as pointed out, when the signal IZQEN is activated at a high level, a counter circuit 260 is reset via a one-shot pulse generating circuit 254. Thereafter, the counter circuit 260 updates a count value each time when the internal calibration command IZQ is activated.  As shown from the reference, the reference is closed enough to the claim language.  Applicant will need to make modification to overcome the art.  
In relationship to figure 7 in the drawing, applicant can make modification to overcome both references in order to move forward with the prosecution of the application.  Applicant can contact examiner for more information.  An additional rejection is given below for claim 1 to help with the prosecution of this application.   
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

((a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jetter (US Patent Application 20160034219).
As per claim 1, Jetter teaches the claimed invention comprising: 
initiating a calibration prior to entering an event [0024, 0027, fig. 3, as pointed out calibration is initiated then the calibration is performed before transition to low power mode].
upon exiting an event and responsive to the initiation of calibration prior to entering the event, performing calibration [0028-0030, fig. 3, as pointed out a calibration can be performed after exiting from low power mode.  In other words, the calibration can be performed before normal operation of the memory device].

Claim 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaiwa (US Patent Application 20110066798).
As per claim 11, Kaiwa teaches the claimed invention comprising: 
setting an initialization cycle control bit [0005, 0040, calibration period is set].
initiating an initialization cycle start [0038-0040, calibration start command is cyclical].
upon receiving an initialization cycle start command, resetting a counter to start counting [0131, as pointed out once the calibration initialization command is activated, the counter is resetting].

Another rejection is given for claim 1 below to help with prosecution of the application

Claim 1 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cadigan (US Patent Application 20170300338).
As per claim 1, Notani teaches the claimed invention comprising: 
initiating a calibration prior to entering an event [0036, fig. 4, as pointed out calibration patter is initiated prior to initialization of the memory].
upon exiting an event and responsive to the initiation of calibration prior to entering the event, performing calibration [0035, 0038, 0045, fig. 4-5, after a period of time response to memory initialization, the memory controller run the calibration of the memory.  In other words, after the initiating the calibration, the memory start performing calibration].

Another rejection is given for claim 1 below to help with prosecution of the application

Claim 1 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Notani (US Patent Application 20200285406).
As per claim 1, Notani teaches the claimed invention comprising: 
initiating a calibration prior to entering an event [0025, fig. 1, 0028-0030, fig. 3 step 302 to 310, 0046-0047, fig. 6, as pointed out the memory is operating in the first power state, then initiation of the calibration event occurs before the next power state].
upon exiting an event and responsive to the initiation of calibration prior to entering the event, performing calibration [0036, 0041, 0043 fig. 4 upon timer expiration after the previous power state, then and indication is sent to perform the calibration where the calibration is performed accordingly].


Claim 2-3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jetter (US Patent Application 20160034219).
As per claim 2, Jetter teaches transmitting a calibration command prior to entering the event [0029, as shown in figure 3 steps 307 and 315, calibration request issues before the device go to the low power mode].

As per claim 3, Jetter teaches the event comprises a lower power mode [0029, fig. 3, low power mode as shown in figure 3 steps 315].

As per claim 9, Jetter teaches initiating the calibration prior to each periodic re-train [0022, 0027, initial a calibration before training].

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4 is rejected under 35 U.S.C. 103 as being patentable over Jetter (US Patent Application 20160034219) in the view of Notani (US Patent Application 20190385670).
As per claim 4, Jetter does not teach the lower power mode comprises a self-refresh mode of a memory.
However, Notani teaches the lower power mode comprises a self-refresh mode of a memory [0045, as shown in figure 4 step 415, the low power mode include a refresh mode].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Jetter to include the method of Notani to include self-refresh in the low power mode.

Claims 5-8, 10, and 12-20 are rejected under 35 U.S.C. 103 as being patentable over Jetter (US Patent Application 20160034219) in the view of Kaiwa (US Patent Application 20110066798).
As per claim 5, Jetter does not teach issuing a ForceZQCal command.
However, Kaiwa teaches issuing a ForceZQCal command [0113-0115, force calibration command can be issued].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Jetter to include the method of Kaiwa to add force calibration commands.
As per claim 6, Jetter does not teach a System Management Unit (SMU) issues the ForceZQCal command.
However, Kaiwa teaches a System Management Unit (SMU) issues the ForceZQCal command [0115, control unit force stop calibration by issued specific command].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Jetter to include the method of Kaiwa to add force calibration commands.

As per claim 7, Jetter does not teach the calibration command initiates a stutter procedure. 
However, Kaiwa teaches the calibration command initiates a stutter procedure [0115-0116, as pointed out the timer can be controlled by reducing the time even with the force calibration command].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Jetter to include the method of Kaiwa to control the timing of the force calibration.

As per claim 8, Jetter does not teach the calibration command issued prior to a request for the event reduces a latency of the stutter.
However, Kaiwa teaches the calibration command issued prior to a request for the event reduces a latency of the stutter [0116, as pointed out the timer period can be controlled to reduce the time period].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Jetter to include the method of Kaiwa to control the timing of the force calibration.

As per claim 10, Jetter does not teach the initiating is supported by a state machine for power down, auto-refresh, ZQCal (SPAZ).
However, Kaiwa teaches the initiating is supported by a state machine for power down, auto-refresh, ZQCal (SPAZ) [0125, calibration start up command with auto-refresh].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Jetter to include the method of Kaiwa to control the refresh of the memory.

As per claims 12-20, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 12-20 are also anticipated by Kaiwa for the same reasons set forth in the rejected claims above.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VOLVICK DEROSE/Primary Examiner, Art Unit 2187